Citation Nr: 1624218	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which proposed a rating reduction for the Veteran's service-connected major depressive disorder.  This claim was previously before the Board in October 2013, when it was remanded.


REMAND

The Board finds that additional development is required for the claim for service connection for major depressive disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

Pursuant to the October 2013 remand instructions, the Veteran was provided a November 2013 VA examination to assess the nature and severity of service-connected major depressive disorder.  After a review of the opinion regarding the severity of the Veteran's condition, the Board finds that the examination report did not address the requests of the Board's remand. Specifically, the Board remand requested an examination which provided an opinion regarding all psychiatric disorders throughout the claims period, and if it was possible differentiate any symptoms with each psychiatric disability.  However, a review of the November 2013 VA examination shows that the VA examiner did not separately address and differentiate the various psychiatric conditions to include anxiety, depression, borderline personality disorder, and bipolar disorder.  

The Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Here, as the VA examiner did not address whether the various diagnosed psychiatric disabilities can be differentiated, the Board finds that the development conducted does not comply with the terms of the remand, and thus further development remains necessary for VA to fulfill its duty to assist the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already of record and associate them with the claims file. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran. 

3.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to report on the current nature and severity of any current diagnosed psychiatric disability, to specifically include major depressive disorder.  The examiner must identify all symptoms attributable to the service-connected major depressive disorder, to include the severity, duration, and frequency of those symptoms.  The examiner must also state the impact of such symptoms has on the Veteran's occupational and social function.  If the examination the Veteran is diagnosed with more than one psychiatric disability, the examiner must determine if the associated symptoms of major depressive disorder can be differentiated from each other psychiatric disability diagnosed.  The examiner must explicitly note whether or not the separate disabilities can be differentiated.  The examiner is also asked to identify all psychiatric disabilities throughout the claims period, and assess the severity of such disorders as they are diagnosed in the Veteran's medical history.  If, at any point during the appeals period, the Veteran is diagnosed with more than one psychiatric disability, the examiner must determine if such conditions can be differentiated.  Again, the examiner must state whether or not the symptoms of the service-connected major depressive disorder can be separated out from symptoms from other psychiatric disabilities.  If the symptoms cannot be disassociated from the Veteran's service-connected depression, the examiner is ask explicitly state that, and also assess the nature and severity of the totality of all psychiatric symptoms, to include occupational and social impairments.  A complete rationale for any opinion expressed should be included in the examination report.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

